Woodward, J.
It is not claimed that the contract was in writing. Then the complainant must show the existence of the contract, and also, either that he paid a part of the purchase money, or that he took possession under the contract. There is some testimony showing the existence of an agreement relating to some land, but it is doubtful whether it clearly applies to the parcel here claimed; and admitting that it applies to this land, yet, there is nothing showing the terms of the agreement. But waiving this point, there is no testimony tending to show a payment on this contract. The administrator admits that the deceased had had lumber of the petitioner, at different times, amounting to about the sum claimed to have been paid, but she does not know, nor believe, that it had any relation to such purchase. This is all the testimony on this'point. On the question whether the complainant took possession under the contract, we are compelled to say, that there is no evidence. We are clearly of the opinion, that the decree below should have been in favor of the respondents, and, therefore, the decree of the District Court is hereby reversed.